January8, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus BNY Mellon Funds, Inc. - Dreyfus Alternative Diversifier Strategies Fund - Dreyfus Emerging Markets Debt U.S. Dollar Fund - Dreyfus Global Emerging Markets Fund - Dreyfus Select Managers Long/Short Equity Fund - Dreyfus Yield Enhancement Strategy Fund File No. 811-22912 Dear Sir/Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the semi-annual period ended October 31, 2015. Please direct any questions or comments to the attention of the undersigned at (412) 236-7700. Very truly yours, /s/Joseph W. Kulbacki Joseph W. Kulbacki Senior Paralegal JWK/ Enclosures
